Citation Nr: 0833210	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to June 26, 2003, for 
the grant of service connection for post traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966 and from December 1966 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in May 2006 and March 2007 for further 
development.  


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for PTSD was denied by rating decision in August 
1990 on the basis that there was no medical diagnosis of 
PTSD; a notice of disagreement was not received to initial an 
appeal from that determination.   

2.  In January 1992, the RO received a written communication 
indicating a desire to again claim of service connection for 
PTSD; no evidence was submitted with this communication and 
no action was taken by the RO.  

3.  In June 2003, medical evidence showing a diagnosis of 
PTSD was received; subsequent medical evidence shows that the 
veteran was first diagnosed for PTSD on December 12, 2002. 


CONCLUSIONS OF LAW

1.  The August 1990 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002). 

2.  The criteria for an effective date of December 12, 2002, 
for the grant of service connection for PTSD have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue in this case (entitlement to an earlier 
effective date for service connection) is a downstream issue 
from that of service connection (for which a VCAA letter was 
duly sent in August 2003), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the appellant was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The August 2003 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran a June 2006 correspondence that fully 
complied with Dingess.  The claim was subsequently 
readjudicated in October 2006 and June 2008 supplemental 
statements of the case.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in August 2003, obtained a medical 
opinion as to the etiology and severity of the veteran's 
disability, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The veteran in this case originally filed a claim for service 
connection for PTSD in March 1990.  The claim was denied by 
way of an August 1990 rating decision on the basis that there 
was no medical diagnosis of PTSD.  The veteran failed to file 
notice of disagreement; and the decision became final.  38 
U.S.C.A. § 7105(c).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  In January 1992, 
the RO received a packet of documents from the veteran's 
representative with a notation "reopen compensation" in 
reference to a VA Form 21-4138 in which the veteran indicated 
that he wished to establish service connection for (among 
other things) PTSD.  No medical evidence was included in this 
packet.  The claims file does not show that any action was 
taken by VA on what appears to have been a January 1992 
request to reopen the prior final denial of PTSD. 

On June 26, 2003, the RO received a claim of service 
connection for PTSD from the veteran together with a June 2, 
2003, private medical report showing a medical diagnosis of 
PTSD.  The RO subsequently granted service connection for 
PTSD, effective from June 26, 2003.  The veteran has appealed 
from the assignment of that effective date. 

At this point the Board notes that except as otherwise 
provided, the effective date for an evaluation and award of 
compensation based on an original claim or a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More specifically, 
the effective date of a grant of benefits based on new and 
material evidence following a prior final denial, other than 
service department records, is the date of receipt of a new 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

One of the veteran's contentions is that the effective date 
of service connection should be earlier because he began 
treatment for PTSD in December 2002.  He contends that he 
received treatment from Dr. P.S.O.  The Board notes that Dr. 
P.S.O. has sent correspondences dated April 2004, July 2004, 
June, 2006, and March 2008.  The June 2006 correspondence 
states that the veteran first sought treatment on December 
12, 2002.  The April 2004 correspondence stated that "It was 
very clear from the first session that [the veteran] has 
major PTSD issues."  

A significant fact in this case is that the August 1990 
rating decision denying service connection for PTSD is final.  
By statute, such a prior final denial may only be reopened by 
new and material evidence.  The August 1990 rating decision 
denied on the basis that there was no medical diagnosis of 
PTSD.  If was not until June 26, 2003, that VA received 
medical evidence of a diagnosis of PTSD.  Such evidence was 
new and material, and the RO properly reopened the claim and 
granted service connection.  

However, another significant fact in this case is that the 
veteran effectively filed a request to reopen his PTSD claim 
in 1992.  The record shows that the RO took no action on the 
request, but it does appear that the date of receipt of that 
request may be viewed as the date of a claim to reopen.  
Nevertheless, the law outlined above provides that the 
effective date of the grant of service connection is the 
later of the date of receipt of claim, or the date 
entitlement arose.  Unfortunately, evidence of a medical 
diagnosis of PTSD was not submitted with the 1992 request to 
reopen.  Since the item of evidence lacking in 1990 was a 
medical diagnosis of PTSD, then the new and material evidence 
necessary to give rise to entitlement was a medical diagnosis 
of PTSD.  VA attempted to ascertain the time of the first 
diagnosis of PTSD by requests to the veteran and by actions 
directed by the Board in prior remands.  Reading the April 
2004 letter from Dr. Otto in the light most favorable to the 
veteran, it now appears that the veteran's PTSD was first 
medically diagnosed on December 12, 2002.  This is the date 
entitlement arose for purposes of applying the effective date 
provisions of 38 C.F.R. § 3.400(b)(2).  Although the date of 
the request to reopen may be viewed as having been in 1992, 
the date entitlement arose (via the first medical diagnosis 
of PTSD) was not until December 12, 2002.  Accordingly, the 
Board finds that an effective date of December 12, 2002, is 
warranted for the grant of service connection for PTSD. 

In closing, the Board acknowledges the veteran's contention 
that the proper effective date for the granting of service 
connection should be November 13, 2002.  His contention is 
that he filed an informal claim to reopen at that time 
through his representative.  The record does include a copy 
of a November 13, 2002, letter to the veteran from a 
representative of the Mendocino County Veterans Service 
Office acknowledging receipt of a claim for benefits.  In it, 
the service officer acknowledged the veteran's contentions 
regarding PTSD, and informed the veteran that she will need 
his current medical information.  The RO followed up by 
contacting the veteran's representative (Veterans of Foreign 
Wars of the United States (VFW)), but that organization 
stated that they had no record of any informal claim, nor any 
fax confirmation.  In other words, there is no evidence that 
any request to reopen was received by VA in November 2002.  
However, as discussed in the preceding paragraphs, it is not 
the date of claim that will necessarily be determinative when 
assigning an effective date in the situation where new and 
material evidence is received to reopen a prior final denial.  
Rather, it is the date entitlement to service connection 
arose if that date is later than the date of receipt of the 
request to reopen.  In the present case; that is the date a 
medical diagnosis of PTSD was first made.  Therefore, even if 
the Board were to assume for the sake of argument that a 
request to reopen was filed by the veteran's representative 
in November 2002, the effective date for service connection 
would still be no earlier than December 12, 2002 (the date 
entitlement arose via the medical diagnosis of PTSD).  


ORDER

An effective date of December 12, 2002, is warranted for the 
grant of service connection for PTSD.  To this extent, the 
appeal is granted, subject to laws and regulations governing 
payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


